DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to estimating location of a terminal device.
With regards to claim 1, Farhadi (US 2021/0076231) discloses a terminal number estimating system (paragraph 59) comprising:
a plurality of receivers that receive a wireless signal transmitted (paragraph 34);
at least one memory configured to store instructions (paragraph 106); and 
at least one processor configured execute the instructions (paragraph 106) to: 
estimate a position of each terminal device (paragraph 59).
Mohammad Mirzaei (US 2015/0237164) discloses a system comprising:
a plurality of receivers that receive a wireless signal transmitted from a plurality of terminal devices (paragraph 49) by frequency-division multiple access (paragraph 78);
at least one memory configured to store instructions (paragraph 77); and 
at least one processor configured execute the instructions (paragraph 77) to: 
estimate a position of each terminal device (paragraph 21);
implement a clustering algorithm to identify erroneous measurements (paragraph 52).
Aoki (US 2015/0119062) discloses a system comprising:
a plurality of receivers that receive a wireless signal transmitted from a plurality of terminal devices (paragraph 85);
at least one memory configured to store instructions (paragraph 64); and 
at least one processor configured execute the instructions (paragraph 64) to: 
perform a discrete Fourier transform on each wireless signal received by the plurality of receivers (paragraph 89).
The prior art, either singularly or in combination, does not disclose “a terminal number estimating system comprising: a plurality of receivers that receive a wireless signal transmitted from a plurality of terminal devices by frequency-division multiple access; at least one memory configured to store instructions; and at least one processor configured execute the instructions to: perform a discrete Fourier transform on each wireless signal received by the plurality of receivers and outputting a discrete Fourier coefficient; and estimate a position of each terminal device by clustering a resource block of each wireless signal based on each discrete Fourier coefficient” of claim 1.  
Thus, the prior art does not disclose the aforementioned claim 1.
With regards to claim 3, Farhadi (US 2021/0076231) discloses a specifying processing device comprising:
at least one memory configured to store instructions (paragraph 106); and 
at least one processor configured execute the instructions (paragraph 106) to: 
receive wireless signals transmitted (paragraph 34);
estimate a position of each terminal device (paragraph 59).
Mohammad Mirzaei (US 2015/0237164) discloses a device comprising: 
at least one memory configured to store instructions (paragraph 77); and 
at least one processor configured execute the instructions (paragraph 77) to: 
receive a wireless signal transmitted from a plurality of terminal devices (paragraph 49) by frequency-division multiple access (paragraph 78);
estimate a position of each terminal device (paragraph 21);
implement a clustering algorithm to identify erroneous measurements (paragraph 52).
Aoki (US 2015/0119062) discloses a device comprising:
at least one memory configured to store instructions (paragraph 64); and 
at least one processor configured execute the instructions (paragraph 64) to: 
perform a discrete Fourier transform on each wireless signal received by the plurality of receivers (paragraph 89).
The prior art, either singularly or in combination, does not disclose “a specifying processing device comprising: at least one memory configured to store instructions; and at least one processor configured execute the instructions to: perform a discrete Fourier transform on each wireless signal transmitted from a plurality of terminal devices by frequency-division multiple access and received by a plurality of receivers and output a discrete Fourier coefficient; and estimate a position of each terminal device by clustering a resource block of each wireless signal based on each discrete Fourier coefficient” of claim 3.  
Thus, the prior art does not disclose the aforementioned claim 3.
With regards to claim 5, Farhadi (US 2021/0076231) discloses a processing method comprising:
receiving, by a plurality of receivers, a wireless signal transmitted from a plurality of terminal devices (paragraph 34);
estimating a position of each terminal device (paragraph 59).
Mohammad Mirzaei (US 2015/0237164) discloses a processing method comprising: 
receiving, by a plurality of receivers, a wireless signal transmitted from a plurality of terminal devices (paragraph 49) by frequency-division multiple access (paragraph 78); 
estimating a position of each terminal device (paragraph 21);
implementing a clustering algorithm to identify erroneous measurements (paragraph 52).
Aoki (US 2015/0119062) discloses a processing method comprising: 
receiving, by a plurality of receivers, a wireless signal transmitted from a plurality of terminal devices (paragraph 85);
performing a discrete Fourier transform on each wireless signal received by the plurality of receivers (paragraph 89).
The prior art, either singularly or in combination, does not disclose “a processing method comprising: receiving, by a plurality of receivers, a wireless signal transmitted from a plurality of terminal devices by frequency-division multiple access; performing a discrete Fourier transform on each wireless signal received by the plurality of receivers and outputting a discrete Fourier coefficient; and estimating a position of each terminal device by clustering a resource block of each wireless signal based on each discrete Fourier coefficient” of claim 5.  
Thus, the prior art does not disclose the aforementioned claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488